 Case 1:19-cv-06454-BMC Document 13 Filed 03/04/20 Page 1 of 8 PageID #: 119




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK

                                                         )
ASHLEY MAHER,                                            )
                                                         )      FIRST AMENDED
                                    Plaintiff,
                                                         )      COMPLAINT
                        -against-                        )
                                                         )      Jury Trial Demanded
CITY OF NEW YORK; Detective JASON                        )
GREENBERG; and Police Officer JOHN                       )      19 CV 6454 (BMC)
DOE 1,                                                   )
                                                         )
                                    Defendants.          )

                            NATURE OF THE ACTION
       1.      This is an action to recover money damages arising out of the violation

of plaintiff’s rights under the Constitution.

                           JURISDICTION AND VENUE
       2.      This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the

Fourth and Fourteenth Amendments to the Constitution of the United States, and

under the laws of the State and City of New York.

       3.      The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331, 1343

and 1367(a).

       4.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

       5.      This Court has supplemental jurisdiction over the federal law claims

pursuant to 28 U.S.C. § 1367.
 Case 1:19-cv-06454-BMC Document 13 Filed 03/04/20 Page 2 of 8 PageID #: 120




                                   JURY DEMAND
       6.     Plaintiff demands a trial by jury in this action.
                                        PARTIES
       7.     Plaintiff Ashley Maher is a resident of Richmond County in the City and

State of New York.

       8.     Defendant City of New York is a municipal corporation organized under

the laws of the State of New York. It operates the NYPD, a department or agency of

defendant City of New York responsible for the appointment, training, supervision,

promotion and discipline of police officers and supervisory police officers, including

the individually named defendants herein.

       9.     At all times relevant defendant Jason Greenberg was employed by the

NYPD. At the time of the events described herein, defendant Jason Greenberg, a

detective, was acting as agent, servant and employee of the City of New York and the

NYPD. Defendant Greenberg is sued in his individual capacity.

       10.    At all times relevant herein, defendant John Doe 1 was employed by the

NYPD. At the time of the events described herein, defendant John Doe 1 was acting

as agent, servant and employee of the City of New York and the NYPD. Defendant

John Doe 1 is sued in his individual capacity.

       11.    At all times relevant herein, all individual defendants were acting under

color of state law.

                                            -2-
 Case 1:19-cv-06454-BMC Document 13 Filed 03/04/20 Page 3 of 8 PageID #: 121




                             STATEMENT OF FACTS
      12.    At approximately 6:15 a.m. on August 22, 2018, plaintiff was asleep

inside the room she rented at 298 Saint Marks Place in Staten Island.

      13.    Ms. Maher was awakened by loud commotion in the hallway outside her

bedroom.

      14.    As plaintiff walked toward her locked bedroom door to see what was

going on in the hallway, defendants, including Greenberg, broke through the door.

      15.    Defendant Greenberg, and defendant John Doe 1, grabbed Ms. Maher –

who was stunned, wearing only undergarments and posed no threat of any kind – and

violently body slammed her to the ground, breaking a bone in her left hand.

      16.    Defendants tightly handcuffed plaintiff as she lay face-down on the

ground in the hallway. Plaintiff was in extreme pain, particularly in her left hand.

      17.    Ms. Maher remained on the ground in her undergarments as other

tenants, unknown to her, stepped over her in the hallway.

      18.    Plaintiff remained in her undergarments for some time before a female

officer dressed her, took her down to a police van and took her, in extreme pain, to

the 120th Precinct.

      19.    After spending hours in excruciating pain, Ms. Maher was eventually

transferred to central booking, arraigned on various charges and released from

custody.


                                           -3-
 Case 1:19-cv-06454-BMC Document 13 Filed 03/04/20 Page 4 of 8 PageID #: 122




      20.       In significant pain to her left hand, plaintiff went to Richmond

University hospital where x-rays revealed that her left pinky finger had been fractured.

      21.       Plaintiff’s left hand was placed in a hard cast which she wore for several

months, followed by a splint and then physical therapy.

      22.       Ms. Maher continues to suffer from physical pain and emotional trauma

as a result of defendants’ unprovoked violent assault against her. She has sustained

permanent injury to her hand.

      23.       Within ninety days after the claim alleged in this Complaint arose, a

written notice of claim was served upon defendants at the Comptroller’s Office.

      24.       At least thirty days have elapsed since the service of the notice of claim,

and adjustment or payment of the claim has been neglected or refused.

      25.       This action has been commenced within one year and ninety days after

the happening of the events upon which the claims are based.

      26.       Plaintiff suffered damage as a result of defendants’ actions. Ms. Maher

suffered emotional distress, mental anguish, fear, pain, bodily injury, anxiety, loss of

income, embarrassment and humiliation.

                                     FIRST CLAIM
                                   Unreasonable Force
      27.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

                                             -4-
 Case 1:19-cv-06454-BMC Document 13 Filed 03/04/20 Page 5 of 8 PageID #: 123




        28.     The defendants violated the Fourth and Fourteenth Amendments

because they used unreasonable force on plaintiff.

        29.     As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages hereinbefore alleged.

                                   SECOND CLAIM
                             State Law Assault and Battery
        30.     Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

        31.     By their conduct, as described herein, the defendants are liable to

plaintiff for having assaulted and battered her.

        32.     Defendant City of New York, as an employer of the individual

defendant officers, is responsible for their wrongdoing under the doctrine of respondeat

superior.

        33.     On August 22, 2018, defendants, acting within the scope of their

employment and under color of state law, intentionally and willfully placed plaintiff in

fear of harmful physical contact, and did subject plaintiff to such harmful physical

contact, thereby unlawfully assaulting and battering plaintiff.

        34.     The acts and conduct of defendants were the direct and proximate cause

of injury and damage to plaintiff and violated her statutory and common law rights as

guaranteed by the laws and Constitution of the State of New York.
                                            -5-
 Case 1:19-cv-06454-BMC Document 13 Filed 03/04/20 Page 6 of 8 PageID #: 124




      35.       As a direct and proximate result of the misconduct and abuse of

authority stated above, plaintiff sustained the damages alleged herein.

                                    THIRD CLAIM
                                     Negligence

      36.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      37.       The defendants, jointly and severally, negligently caused injuries,

emotional distress and damage to plaintiff.

      38.       The acts and conduct of the defendants were the direct and proximate

cause of injury and damage to plaintiff and violated her statutory and common law

rights as guaranteed by the laws and Constitution of the State of New York.

      39.       As a direct and proximate result of the misconduct and abuse of

authority detailed above, plaintiff sustained the damages hereinbefore alleged.


                                 FOURTH CLAIM
                        Negligent Hiring/Training/Retention

      40.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      41.       Defendant City, through the NYPD, owed a duty of care to plaintiff to

prevent the conduct alleged, because under the same or similar circumstances a




                                            -6-
 Case 1:19-cv-06454-BMC Document 13 Filed 03/04/20 Page 7 of 8 PageID #: 125




reasonable, prudent, and careful person should have anticipated that injury to plaintiff

or to those in a like situation would probably result from the foregoing conduct.

       42.     Upon information and belief, all of the individual defendants were unfit

and incompetent for their positions.

       43.     Upon information and belief, defendant City knew or should have

known through the exercise of reasonable diligence that the individual defendants

were potentially dangerous.

       44.     Upon information and belief, defendant City’s negligence in screening,

hiring, training, disciplining, and retaining these defendants proximately caused each

of plaintiff’s injuries.

       45.     As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages hereinbefore alleged.




                                           -7-
 Case 1:19-cv-06454-BMC Document 13 Filed 03/04/20 Page 8 of 8 PageID #: 126




                             PRAYER FOR RELIEF

      WHEREFORE, plaintiff respectfully requests judgment against defendants as

follows:

      (a) Compensatory damages against all defendants, jointly and severally;

      (b) Punitive damages against the individual defendants, jointly and severally;

      (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

      (d) Such other and further relief as this Court deems just and proper.

Dated:      March 4, 2020
            New York, New York

                                        ELEFTERAKIS, ELEFTERAKIS &
                                        PANEK

                                        ____________________________
                                        Baree N. Fett
                                        80 Pine Street, 38th Floor
                                        New York, New York 10005
                                        (212) 532-1116
                                        bfett@eeplaw.com

                                        Attorneys for plaintiff




                                          -8-
